DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 08/05/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 05, 2020 does not claim any priority.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 05 March 2021.
IDS filed on 22 September 2021.
Examiner’s Note
Claim 19 and Claim 20 recites, a “machine-readable medium storing instruction”. Paragraph 93 of specification defines the “machine-readable medium” as “non-transitory” that is sufficient to comply with 35 U.S.C. 101.
Examiner has perform an analysis on independent Claim 9 for 35 U.S.C. 112(f), hence making it compliance with 35 U.S.C. 101, however applicant please note that should you decide to amend the claim, ensure that the claim recites structure like hardware processor and/or memory.

35 USC § 112 Claim Analysis

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are in claim 9 and claim, 10. Claim 9 recites a limitation, “a transmitting device configured to perform operations comprising:..”, Claim 10 recites a limitation, “the receiving device configured to perform operations comprising:..”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that following appears to be the corresponding structured for “transmitting device”, described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Drawing Fig. 1(102) which is describes as “the system 100 includes a transmitting device 102” in paragraph 23. Paragraphs 33 and 34 also describes the transmitting device however, it is not clear from the description that the transmitting device is hardware or software. A review of the specification shows that following appears to be the corresponding structured for “receiving device” described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Drawing Fig. 1(104) which is describes as “the system 100 includes…. a receiving device 104” in paragraph 23. Paragraphs 33 and 34 also describes the transmitting device however, it is not clear from the description that the transmitting device is hardware or software. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation, a transmitting device configured to perform operations comprising:..” for Claim 9,  “the receiving device configured to perform operations comprising:..”. for Claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained in above paragraph 12. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-10 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaman et al. (US PGPUB. # US 2019/0394022, hereinafter “Kaman”)
Referring to Claims 1, 9 and 19:
Regarding Claim 1, Kaman teaches,
A method for symmetric cryptography using varying sized symbol sets, the method comprising: 
accessing, by a transmitting device, (Fig. 1(110), ¶97) a first symmetric key and a first cryptography configuration data item corresponding to the first symmetric key, (¶19, “ the at least one parameter of the encryption module comprises a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher”, ¶72, ¶82) the first cryptography configuration data item identifying at least a first symbol set including a first number of unique symbols and a second symbol set including a second number of unique symbols, the first number being different than the second number; (Fig. 5, ¶168, “the encryption module 124 may implement a cipher with a plaintext alphabet and a ciphertext alphabet”, ¶169-¶173, ¶175, “an alphabet comprising the set of bit strings of length n may have at least 2n symbols. The string may have any suitable type of symbols including numeric symbols, alphabetic symbols, and/or any other suitable types of symbols, ¶176, i.e. first symbol set and second symbol set are identified where first symbol number is different than second symbol number)
encrypting a data item with the first symmetric key according to the first cryptography configuration data item, yielding an encrypted data item, (Fig. 2A(206), ¶126, “where the data generated at act 204 is encrypted together with information identifying the operation selected at act 202 to obtain ciphertext”) wherein encrypting the first data item comprises: 
encrypting a first portion of the data item based on the first symbol set; (¶176, “the encryption module 124 may implement a polyalphabetic cipher, whereby plaintext symbols may be mapped to ciphertext using different alphabets at different times”, ¶177, “ a command may be represented by a first string of symbols in the plaintext alphabet of a first generated length. The transformation 523 may map the command to a second string of symbols in the plaintext alphabet of the same length, for example, by applying a mapping ϕ to each symbol in the first string of symbols (e.g., substituting ϕ(s) for s, for some s in the plaintext alphabet)”, i.e. encryption module encrypts first string (first portion of data item) based on first symbol set) and
encrypting a second portion of the data item based on the second symbol set; (¶179, “ the encryption module 124 may receive as input the second string of symbols in the plaintext alphabet, and output a third string of symbols in the ciphertext alphabet. The third string of symbols may have a second generated length, which may be the same as, or different from, the length of the first string of symbols and the second string of symbols”, i.e. encryption module encrypts second string (second portion of data) based on second symbol set), and 
transmitting the encrypted data item to a first receiving device that has been allocated the first symmetric key and the first cryptography configuration data item, (¶86, “The decryption module may comprise instructions for implementing a block cipher, a stream cipher, a substitution cipher, a polyalphabetic cipher, a public key encryption algorithm, a symmetric-key encryption algorithm, and/or any suitable encryption algorithms. The decryption module may include one or more parameters such as, for example, a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher”, ¶99, “the encryption device 110 may receive an input message 113 from a first user (e.g., Alice) or a first software application (not shown), encrypt the input message 113 into a ciphertext message using an encryption software program 120, and transmit the ciphertext message over the communication channel 130 to the decryption device 140”, ¶109, ¶111, ¶126, ¶130, ¶115, “if a symmetric key of a cipher were changed at the encryption device 110 to a new value, the new value of the key would be transmitted (in encrypted form) to the decryption device 140 and the symmetric key used by the decryption module 140 would be updated to reflect the new symmetric key”, ¶184, “A result of transforming the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted”)  the first receiving device decrypting the encrypted data item with the first cryptography configuration data item according to the first cryptography configuration data item. (Fig. 6, ¶183, “the transformations 655 and 653 may be, respectively, inverses of the illustrative transformations 523 and 525 in the example of FIG. 5”, ¶184, “the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted. Additionally, or alternatively, the transformation 655 may be performed on a plaintext output by the decryption module 154, and a result of transforming the plaintext may be placed into the illustrative command buffer 404 in the example of FIG. 4”, Fig. 2B(214), ¶133, “where the ciphertext obtained at act 210 is decrypted to obtain corresponding plaintext.”).

Regarding Claim 9, it is a system claim of above method claim 1 and therefore Claim 9 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 19, it is a machine-readable medium claim of above method claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above.
Kaman discloses,  non-transitory computer-readable storage medium in paragraph 254 and Figure 13(1305).

Regarding Claim 10, rejection of Claim 9 is included and for the same motivation Kaman teaches,
The system of claim 9, further comprising the receiving device, the receiving device configured to perform operations comprising: 
receiving the encrypted data item from the transmitting device; (¶86, “The decryption module may comprise instructions for implementing a block cipher, a stream cipher, a substitution cipher, a polyalphabetic cipher, a public key encryption algorithm, a symmetric-key encryption algorithm, and/or any suitable encryption algorithms. The decryption module may include one or more parameters such as, for example, a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher”, ¶99, “the encryption device 110 may receive an input message 113 from a first user (e.g., Alice) or a first software application (not shown), encrypt the input message 113 into a ciphertext message using an encryption software program 120, and transmit the ciphertext message over the communication channel 130 to the decryption device 140”, ¶109, ¶111, ¶126, ¶130, ¶115, “if a symmetric key of a cipher were changed at the encryption device 110 to a new value, the new value of the key would be transmitted (in encrypted form) to the decryption device 140 and the symmetric key used by the decryption module 140 would be updated to reflect the new symmetric key”, ¶184, “A result of transforming the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted”, i.e. encrypted data item is received from the first device) and 
decrypting the encrypted data item using the first symmetric key allocated to the receiving device and the first cryptography configuration data item corresponding to the first symmetric key. (¶115, “ if a symmetric key of a cipher were changed at the encryption device 110 to a new value, the new value of the key would be transmitted (in encrypted form) to the decryption device 140 and the symmetric key used by the decryption module 140 would be updated to reflect the new symmetric key”, Fig. 6, ¶183, “the transformations 655 and 653 may be, respectively, inverses of the illustrative transformations 523 and 525 in the example of FIG. 5”, ¶184, “the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted. Additionally, or alternatively, the transformation 655 may be performed on a plaintext output by the decryption module 154, and a result of transforming the plaintext may be placed into the illustrative command buffer 404 in the example of FIG. 4”, Fig. 2B(214), ¶133, “where the ciphertext obtained at act 210 is decrypted to obtain corresponding plaintext.”, i.e. encrypted message is decrypted according to transformation parameters (configuration data item corresponding to symmetric key).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-8, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaman et al. (US PGPUB. # US 2019/0394022, hereinafter “Kaman”), and further in view of Spies et al. (US PGPUB. # US 2008/0170693, hereinafter “Spies”).

Referring to Claims 2, 12 and 20:
Regarding Claim 2 rejection of Claim 1 is included Kaman teaches,
The method of claim 1, wherein the first cryptography configuration data item further identifies a first data size corresponding to the first symbol set (Fig. 5, ¶177, “a command may be represented by a first string of symbols in the plaintext alphabet of a first generated length. The transformation 523 may map the command to a second string of symbols in the plaintext alphabet of the same length, for example, by applying a mapping ϕ to each symbol in the first string of symbols (e.g., substituting ϕ(s) for s, for some s in the plaintext alphabet”, i.e. first generated length (data size) corresponds to the first symbol set is identified),  and a second data size corresponding to the second symbol set, the first data size being different than the second data size, (¶179, “ the encryption module 124 may receive as input the second string of symbols in the plaintext alphabet, and output a third string of symbols in the ciphertext alphabet. The third string of symbols may have a second generated length, which may be the same as, or different from, the length of the first string of symbols and the second string of symbols”, i.e. second generated length (data size) corresponds to the second symbol set is identified, which is different than the first generated length (data size)) [wherein a size of the first portion of the data item is based on the first data size and a size of the second portion of the data item is based on the second data size].
Kaman does not teach explicitly,
wherein a size of the first portion of the data item is based on the first data size and a size of the second portion of the data item is based on the second data size.
However, Spies teaches,
wherein a size of the first portion of the data item is based on the first data size and a size of the second portion of the data item is based on the second data size. (Fig. 15, ¶169, “a sixteen digit credit card number may include three parts. The leading six digits of the credit card number (plaintext part P1) are sometimes referred to as the bank identification number (BIN). The next six digits of the credit card number (plaintext part P2) are sometimes referred to as the account number core and form part of the credit card holder's account number. The last four digits of the credit card number (plaintext part P3)”, Fig. 16,  ¶171, “selective access may be accomplished by using encryption engine 26 to encrypt part P1 with key K1, producing encrypted part P1 (ciphertext C1). Encryption engine 26 may encrypt part P2 with key K2 to produce encrypted part P2 (ciphertext C2). Part P3 may be encrypted with the encryption engine using key K3, producing encrypted part P3 (ciphertext C3)”, i.e. Examiner submits that first portion of the data item is based on first data size and the second portion of the data item is based on the second data size).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Spies with the invention of Kaman. 
Kaman teaches, identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set. Spies teaches, size of the first portion of data item is based on the first data size and size of the second KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12 rejection of Claim 9 is included and Claim 12 is rejected
with the same rationale as applied against Claim 2 above.

Regarding Claim 20 rejection of Claim 19 is included and Claim 20 is rejected
with the same rationale as applied against Claim 2 above.

Referring to Claims 3 and 13:
Regarding Claim 3 rejection of Claim 1 is included Kaman teaches,
The method of claim 1, wherein encrypting the first portion of the data item based on the first symbol set comprises: 
grouping a set of input bits included in the first portion of the data item into a first set of input bit groupings based on the first number of unique symbols included in the first symbol set, each input bit grouping in the first set of input bit groupings representing one symbol from the first symbol set; (¶103, “an operation for obtaining multiple random bits to be encrypted and transmitted over communication channel 130 or encrypted and stored in a datastore), and (3) an operation for changing the state of the encryption device 110 (e.g., an operation for changing one or more parameter values of encryption software 120 executing on the encryption device 110). For brevity, these three operations may be referred to herein as “input”, “salt”, and “change state” operations”, ¶168-¶174, “The plaintext alphabet may be the same as, or different from, the ciphertext alphabet. An example of an alphabet is the set of bit strings of length n for some suitable n=0, 1, 2, 3, 4, . . . For n=0, a corresponding alphabet has only one symbol, namely, the empty string. For n=1, a corresponding alphabet has two symbols, namely, 0 and 1. For n=2, a corresponding alphabet has four symbols, namely, 00, 01, 10, and 10. For n=3, a corresponding alphabet has eight symbols, namely, 000, 001, 010, 011, 100, 101, 110, and 111. For n=4, a corresponding alphabet has sixteen symbols, namely, 0000, 0001, 0010, 0011, 0100, 0101, 0110, 0111, 1000, 1001, 1010, 1011, 1100, 1101, 1110, and 1111”) 
providing the first set of input bit groupings [and the first set of key bit groupings] as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set. (Fig. 5, ¶176, ¶177, “the transformation 523 may map the symbols representing a command from the illustrative command buffer 306 to one or more symbols in the plaintext alphabet of the encryption module 124”, Fig. 11A, ¶223).
Kaman does not teach explicitly,
grouping a set of key bits included in a first portion of the first symmetric key into a first set of key bit groupings based on the first number of unique symbols included in the first symbol set, each key bit groupings in the first set of key bit groupings representing one symbol from the first symbol set; and 
[providing the first set of input bit groupings] and the first set of key bit groupings [as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set].
However, Spies teaches,
grouping a set of key bits included in a first portion of the first symmetric key into a first set of key bit groupings based on the first number of unique symbols included in the first symbol set, each key bit groupings in the first set of key bit groupings representing one symbol from the first symbol set; (Fig. 3, ¶61-¶68, Fig. 4, ¶74-¶78) and 
[providing the first set of input bit groupings] and the first set of key bit groupings (Fig. 3, ¶61-¶68, Fig. 4, ¶74-¶78) [as input into a cryptography algorithm, yielding a first set of encrypted bit groupings, each encrypted bit grouping in the first set of encrypted bit groupings representing one symbol from the first symbol set].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Spies with the invention of Kaman. 
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13 rejection of Claim 9 is included and Claim 13 is rejected
with the same rationale as applied against Claim 3 above.

Referring to Claims 5 and 15:
Regarding Claim 5 rejection of Claim 3 is included for the same motivation Kaman teaches,
The method of claim 3, wherein encrypting the second portion of the data item based on the second symbol set comprises: 
grouping a second set of input bits included in the second portion of the data item into a second set of input bit groupings based on the second number of unique symbols included in the second symbol set, each input bit grouping in the second set of input bit groupings representing one symbol from the second symbol set; (¶103, “an operation for obtaining multiple random bits to be encrypted and transmitted over communication channel 130 or encrypted and stored in a datastore), and (3) an operation for changing the state of the encryption device 110 (e.g., an operation for changing one or more parameter values of encryption software 120 executing on the encryption device 110). For brevity, these three operations may be referred to herein as “input”, “salt”, and “change state” operations”, ¶168-¶173, ¶179, “the encryption module 124 may receive as input the second string of symbols in the plaintext alphabet, and output a third string of symbols in the ciphertext alphabet. The third string of symbols may have a second generated length, which may be the same as, or different from, the length of the first string of symbols and the second string of symbols.”, i.e. second set of grouping is based on the second number of symbols in the second symbol set).
providing the second set of input bit groupings [and the second set of key bit groupings] as input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set. (¶179, “ the encryption module 124 may receive as input the second string of symbols in the plaintext alphabet, and output a third string of symbols in the ciphertext alphabet.”, i.e. second string is considered as second set of input and provided to encryption module that results in second set of encrypted bit groupings based on the second set of symbols).
Kaman does not teach explicitly,
grouping a second set of key bits included in a second portion of the first symmetric key into a second set of key bit groupings based on the second number of unique symbols included in the second symbol set, each key bit groupings in the second set of key bit groupings representing one symbol from the second symbol set; and 
[providing the second set of input bit groupings] and the second set of key bit groupings  [has input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set].
However, Spies teaches,
grouping a second set of key bits included in a second portion of the first symmetric key into a second set of key bit groupings based on the second number of unique symbols included in the second symbol set, each key bit groupings in the second set of key bit groupings representing one symbol from the second symbol set; Fig. 3, ¶61-¶68, Fig. 4, ¶74-¶78). and 
[providing the second set of input bit groupings] and the second set of key bit groupings (Fig. 3, ¶61-¶68, Fig. 4, ¶74-¶78) [has input into the cryptography algorithm, yielding a second set of encrypted bit groupings, each encrypted bit grouping in the second set of encrypted bit groupings representing one symbol from the second symbol set].

Regarding Claim 15 rejection of Claim 13 is included and Claim 15 is rejected
with the same rationale as applied against Claim 5 above.
Referring to Claims 6 and 16:
Regarding Claim 6 rejection of Claim 1 is included and Kaman teaches,
The method of claim 1, further comprising: 
accessing [a second symmetric key] and a second cryptography configuration data item corresponding to [the second symmetric key], the second cryptography configuration data item being different than the first cryptography configuration data item; (¶19, “the at least one parameter of the encryption module comprises a symmetric key, an initialization vector for a block cipher, an initialization vector for a stream cipher, and/or a substitution alphabet for a polyalphabetic cipher”, ¶22, “the state of the encryption module includes one or more parameters specifying a permutation of a set of ciphertext symbols and one or more parameters specifying a partition of the permutation”, ¶23, “updating the at least one parameter using at least one random value obtained from one or more sources of randomness”, ¶72, ¶82, ¶107, “when control module 122 selects “change state” as the operation to be performed by encryption software program 120, control module 122 may change the state of the encryption device 110. This may be achieved, for example, by changing one or more parameters of the encryption software program and/or of the encryption device”, i.e. Examiner submits that by changing the parameters (configuration data item) indicates that the parameter is different (second) parameter (configuration data item)).
encrypting a second data item [with the second symmetric key] according to the second cryptography configuration data item, yielding a second encrypted data item; (Fig. 2A(204, 206), ¶124, “generating the data to be encrypted may involve generating one or more new parameter values for one or more parameters of the system and/or software performing the process 200, and setting the parameter(s) to have the new parameter value(s)”, ¶126, “where the data generated at act 204 is encrypted together with information identifying the operation selected at act 202 to obtain ciphertext”, i.e. second data item is encrypted according to new parameter value(s) (second cryptography configuration item)) and 
transmitting the second encrypted data item to a second receiving device that has been allocated [the second symmetric key] and the second cryptography configuration data item, (¶99, “the encryption device 110 may receive an input message 113 from a first user (e.g., Alice) or a first software application (not shown), encrypt the input message 113 into a ciphertext message using an encryption software program 120, and transmit the ciphertext message over the communication channel 130 to the decryption device 140”, ¶184, “A result of transforming the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted”) the second receiving device decrypting the second encrypted data item [with the second symmetric key] based on the second cryptography configuration data item. (Fig. 6, ¶183, “the transformations 655 and 653 may be, respectively, inverses of the illustrative transformations 523 and 525 in the example of FIG. 5”, ¶184, “the message may be provided to the illustrative decryption module 154 as ciphertext to be decrypted. Additionally, or alternatively, the transformation 655 may be performed on a plaintext output by the decryption module 154, and a result of transforming the plaintext may be placed into the illustrative command buffer 404 in the example of FIG. 4”, Fig. 2B(214), ¶133, “where the ciphertext obtained at act 210 is decrypted to obtain corresponding plaintext.”).
Kaman does not teach explicitly,
accessing a second symmetric key [and a second cryptography configuration data item corresponding to] the second symmetric key, [the second cryptography configuration data item being different than the first cryptography configuration data item; 
encrypting a second data item] with the second symmetric key [according to the second cryptography configuration data item, yielding a second encrypted data item; and 
[transmitting the second encrypted data item to a second receiving device that has been allocated] the second symmetric key [and the second cryptography configuration data item, the second receiving device decrypting the second encrypted data item] with the second symmetric key [based on the second cryptography configuration data item].
However, Spies teaches,
accessing a second symmetric key (Fig. 3, ¶61-¶68, i.e. a different subkey is considered as a second symmetric key) [and a second cryptography configuration data item corresponding to] the second symmetric key, (Fig. 3, ¶61-¶68, i.e. a different subkey is considered as a second symmetric key) [the second cryptography configuration data item being different than the first cryptography configuration data item; 
encrypting a second data item] with the second symmetric key (Fig. 3, ¶61-¶68, i.e. a different subkey is considered as a second symmetric key) [according to the second cryptography configuration data item, yielding a second encrypted data item; and 
[transmitting the second encrypted data item to a second receiving device that has been allocated] the second symmetric key (Fig. 3, ¶61-¶68, i.e. a different subkey is considered as a second symmetric key) [and the second cryptography configuration data item, the second receiving device decrypting the second encrypted data item] with the second symmetric key (Fig. 3, ¶61-¶68, i.e. a different subkey is considered as a second symmetric key) [based on the second cryptography configuration data item].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Spies with the invention of Kaman. 
Kaman teaches, identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set. Spies teaches, size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size. Therefore, it would have been obvious to have size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size of Spies with identifying first data size corresponding to a first symbol set and identifying second data KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 16 rejection of Claim 9 is included and Claim 16 is rejected
with the same rationale as applied against Claim 6 above.

Referring to Claims 7 and 17:
Regarding Claim 7 rejection of Claim 1 is included and Kaman teaches,
The method of claim 1, wherein encrypting the first data item further comprises:
[encrypting a third portion of the data item] based on a third symbol set identified by the first cryptography configuration data item, the third symbol set including a third number of unique symbols, the third number being different than the first number and the second number. (¶181, “ the transformation 525 may map each symbol in the third string of symbols to a symbol in an alphabet that is different from the ciphertext alphabet”, i.e. third symbol set is different than first and second symbol).
Kaman does not teach explicitly,
encrypting a third portion of the data item [based on a third symbol set identified by the first cryptography configuration data item, the third symbol set including a third number of unique symbols, the third number being different than the first number and the second number].
However, Spies teaches,
encrypting a third portion of the data item (Fig. 15, Fig. 16 (P3, C3),¶171, i.e. third portion of the data is encrypted) [based on a third symbol set identified by the first cryptography configuration data item, the third symbol set including a third number of unique symbols, the third number being different than the first number and the second number].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Spies with the invention of Kaman. 
Kaman teaches, identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set. Spies teaches, size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size. Therefore, it would have been obvious to have size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size of Spies with identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set of Kaman for the proper mapping of symbol to hide the original data and provide a better encryption. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 17 rejection of Claim 9 is included and Claim 17 is rejected
with the same rationale as applied against Claim 7 above.
Referring to Claims 8 and 18:
Regarding Claim 8 rejection of Claim 7 is included and for the same motivation Kaman does not teach explicitly,
The method of claim 7, wherein a size of the third portion of the data item is based on a third data size corresponding to the third symbol set.
However, Spies teaches,
The method of claim 7, wherein a size of the third portion of the data item is based on a third data size corresponding to the third symbol set. (Fig. 15, ¶169, “a sixteen digit credit card number may include three parts. The leading six digits of the credit card number (plaintext part P1) are sometimes referred to as the bank identification number (BIN). The next six digits of the credit card number (plaintext part P2) are sometimes referred to as the account number core and form part of the credit card holder's account number. The last four digits of the credit card number (plaintext part P3)”, Fig. 16,  ¶171, “selective access may be accomplished by using encryption engine 26 to encrypt part P1 with key K1, producing encrypted part P1 (ciphertext C1). Encryption engine 26 may encrypt part P2 with key K2 to produce encrypted part P2 (ciphertext C2). Part P3 may be encrypted with the encryption engine using key K3, producing encrypted part P3 (ciphertext C3)”, i.e. Examiner submits that first portion of the data item is based on first data size and the second portion of the data item is based on the second data size and third portion of the data item is based on third data size).


Regarding Claim 18 rejection of Claim 17 is included and Claim 18 is rejected
with the same rationale as applied against Claim 8 above.

Regarding Claim 11 rejection of Claim 10 is included and Kaman does not teach explicitly,
The system of claim 10, wherein decrypting the encrypted data item using the first symmetric key allocated to the receiving device and the first cryptography configuration data item corresponding to the first symmetric key comprises: 
decrypting a first portion of the encrypted data item based on the first symbol set; and 
decrypting a second portion of the encrypted data item based on the second symbol set.
However, Spies teaches,
The system of claim 10, wherein decrypting the encrypted data item using the first symmetric key allocated to the receiving device and the first cryptography configuration data item corresponding to the first symmetric key comprises: 
decrypting a first portion of the encrypted data item based on the first symbol set; (Fig. 15, Fig. 16, ¶171, “using encryption engine 26 to encrypt part P1 with key K1, producing encrypted part P1 (ciphertext C1). Encryption engine 26 may encrypt part P2 with key K2 to produce encrypted part P2 (ciphertext C2). Part P3 may be encrypted with the encryption engine using key K3, producing encrypted part P3 (ciphertext C3)”, ¶174, “When it is desired to provide access to part P1 without providing access to part P2, an application may be provided with key K1, but not keys K2 and K3. Selective access to part P2 can be granted by providing an application with key K2. Key K3 can be provided to an application that desires selective access to part P3. “, i.e. first portion c1 is decrypted with key k1) and 
decrypting a second portion of the encrypted data item based on the second symbol set. (Fig. 15, Fig. 16, ¶171, “using encryption engine 26 to encrypt part P1 with key K1, producing encrypted part P1 (ciphertext C1). Encryption engine 26 may encrypt part P2 with key K2 to produce encrypted part P2 (ciphertext C2). Part P3 may be encrypted with the encryption engine using key K3, producing encrypted part P3 (ciphertext C3)”, ¶174, “When it is desired to provide access to part P1 without providing access to part P2, an application may be provided with key K1, but not keys K2 and K3. Selective access to part P2 can be granted by providing an application with key K2. Key K3 can be provided to an application that desires selective access to part P3. “, i.e. second portion c2 is decrypted with key k2).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Spies with the invention of Kaman. 
Kaman teaches, identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set. Spies teaches, size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size. Therefore, it would have been KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaman et al. (US PGPUB. # US 2019/0394022, hereinafter “Kaman”), and further in view of Spies et al. (US PGPUB. # US 2008/0170693, hereinafter “Spies”), and further in view of Timothy Arthur Hack (US PGPUB. # US 2021/0281406, hereinafter “Hack”).
 
Referring to Claims 4 and 14:
Regarding Claim 4, rejection of Claim 3 is included and combination of Kaman and Spies does not teach explicitly,
The method of claim 3, wherein the first set of input bit groupings includes one input bit grouping, the first set of key bit groupings includes one key bit grouping, and the first set of encrypted bit groupings includes one encrypted bit grouping.
However, Hack teaches,
The method of claim 3, wherein the first set of input bit groupings includes one input bit grouping, (Fig. 2, ¶152-¶154, i.e. partition p1 is the first set of input bit grouping) the first set of key bit groupings includes one key bit grouping, (Fig. 4, ¶168-¶169, i.e. Key 1 is considered as first set of key bit grouping) and the first set of encrypted bit groupings includes one encrypted bit grouping. (Fig. 4 (408,410,412,414,416), ¶170, “After encryption of each of the partitions P1 through P5, the encrypted data from encrypted partition data block 408 is placed at the beginning of an output buffer 418, followed by the encrypted data from the subsequent encrypted partition data blocks or modules 410-416”, i.e. encrypted partition P1 is considered as one encrypted bit grouping).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hack with the invention of Kaman in view of Spies. 
Kaman in view of Spies teaches, identifying first data size corresponding to a first symbol set and identifying second data size corresponding to a second symbol set and  size of the first portion of data item is based on the first data size and size of the second portion of data item is based on the second data size. Hack teaches, bit grouping of input text, key and encrypted text. Therefore, it would have been obvious to have bit grouping of input text, key and encrypted text of Hack into the teachings of Kaman in view of Spies to faster and more secured encryption to avoid attack on confidential information. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 14 rejection of Claim 13 is included and Claim 14 is rejected
with the same rationale as applied against Claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Michael Stephen Fiske (US PGPUB. # US 2019/0312854) discloses, a process of hiding a key or data inside of random noise is introduced, whose purpose is to protect the privacy of the key or data. In some embodiments, the random noise is produced by quantum randomness, using photonic emission with a light emitting diode. When the data or key generation and random noise have the same probability distributions, and the key size is fixed, the security of the hiding can be made arbitrarily close to perfect secrecy, by increasing the noise size. The hiding process is practical in terms of infrastructure and cost, utilizing the existing TCP/IP infrastructure as a transmission medium, and using light emitting diode(s) and a photodetector in the random noise generator. In some embodiments, symmetric cryptography encrypts the data before the encrypted data is hidden in random noise, which substantially amplifies the computational complexity.
Firestone et al. (US PAT. # US 10,187,200) discloses, a method that encrypts each of a plurality of segments of a binary value using a selected block cipher of a plurality of block ciphers and a unique symmetric key of a first plurality of unique, symmetric keys to produce a first ciphertext. The method further encrypts each 
Eugene Pivovarov (WIPO PUB. # WO 2017/123199) discloses, a method for fast format-preserving encryption. An input string can be divided into blocks (potentially of varying length). An arrangement of cryptographic pipelines can perform operations on different blocks, each pipeline providing an output block. The cryptographic pipelines can interact such that the output blocks are dependent on each other, thereby providing strong encryption. The pipelines can operate efficiently on the block and operations can occur partly in parallel.
Alexander Y Davydov (US PGPUB. # US 2016/0021071) discloses, a method or providing rapid data encryption and decryption for secure communication over an open channel with plausible deniability. In some examples, a single bit of information may be encoded by many alternative combinations of bits thus providing high security as well as enabling a single ciphertext to encrypt several different plaintexts of the same length simultaneously. The ability to encrypt several different plaintexts of the same length simultaneously may allow plausible deniability of messages. Encryption speed may be enhanced through accumulation of useful bit sets with desired properties in advance for later use. When the need arises, several plaintexts of the same size may 
Ciet et al. (US PGPUB. # US 2012/0124393) discloses, a method for performing data encryption and decryption using a stream or block cipher with internal random states. The method includes splitting the input data into a predetermined number of blocks and processing each block. The processing includes creating sub-blocks, permuting the sub-blocks, replacing bytes using a lookup table, rotating bits, performing expansion and combining sets of bits. The element of randomness employed in this process allows for the same input to yield the same output, with differing internal states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498